Citation Nr: 1001452	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-10 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pernicious anemia, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for arthritis of the 
left hip, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for sleep apnea, to 
include as secondary to herbicide exposure.

4.  Entitlement to service connection for glucose 
intolerance, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for a vascular 
disorder, to include hypertension and vasculitis, to include 
as secondary to herbicide exposure.

6.  Entitlement to service connection for a peripheral 
vestibular disorder, claimed as vertigo, to include as 
secondary to herbicide exposure or to the Veteran's service-
connected disabilities. 
7.  Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1963 to August 1967 with reported, but as yet 
unconfirmed service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama which denied, inter alia, 
entitlement to the benefits currently sought on appeal.

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in Montgomery, Alabama in 
October 2009 to present testimony on the issues on appeal.  
The hearing transcript has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional development is 
required before the issues on appeal are ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

Initially, the Board notes that the only Statement of the 
Case (SOC) that has been associated with the claims file in 
the instant appeal is dated in January 2007, issued in March 
2007, and addresses only the issue of service connection for 
vertigo.  Thus, it appears that to date the RO has not issued 
the Veteran an SOC with respect to the remaining six issues 
on appeal, to include consideration of all applicable 
evidence, laws and regulations.  Under the circumstances, the 
Board has no discretion and is obliged to remand the issues 
of service connection for pernicious anemia, arthritis of the 
left hip, sleep apnea, glucose intolerance, a vascular 
disorder, and the issue of an increased rating for bilateral 
sensorineural hearing loss for issuance of an SOC.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  

With respect to the issue of service connection for a 
peripheral vestibular disorder, or vertigo, the Board finds 
that an examination is needed to determine the relationship, 
if any, between this Veteran's vertigo and his service-
connected sensorineural hearing loss and tinnitus as the 
conditions are known to be closely related in some cases.  
See, e.g., 38 C.F.R. § 4.87, Diagnostic Code 6204, Note 
(requiring that peripheral vestibular disorder and hearing 
loss, when both conditions are service-connected, must be 
separately rated and combined); see also Diagnostic Code 
6205, Note (discussing Meniere's syndrome which involves 
hearing impairment, tinnitus, and vertigo).  The Board is 
required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current disability, establishes 
that the Veteran suffered an event, injury or disease in 
service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  Here, the Veteran is competent to describe 
experiencing the symptoms of vertigo since shortly after 
service, and service connection is already in effect for 
hearing loss and tinnitus due to in-service acoustic trauma.  
As such, where pertinent case law presents a very low 
threshold for an indication that a disability or recurrent 
symptoms may be associated with military service or another 
service-connected disability, the Board finds that a VA 
examination and opinion is necessary in this case to comply 
with VA's duty to assist the Veteran in obtaining evidence to 
substantiate his claim.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
vertigo or peripheral vestibular 
disorder.  The Veteran's claims file and 
a copy of this remand should be made 
available to the examiner for review.  
All necessary studies and tests must be 
conducted. 

The examiner is requested to:
(a)  Identify any currently diagnosed 
peripheral vestibular disorder;
(b)  Identify the approximate date of 
onset for any chronic acquired disability 
identified in (a); 
(c)  Opine whether any current peripheral 
vestibular disorder was incurred in or 
aggravated by active military service;
(d)  Opine whether it is at least as 
likely as not that any current peripheral 
vestibular disorder was proximately 
caused by or due to the Veteran's 
service-connected sensorineural hearing 
loss and tinnitus;
(e)  Opine whether it is at least as 
likely as not that any diagnosed 
peripheral vestibular disorder has been 
permanently aggravated by a service-
connected disability (Aggravation is 
defined for legal purposes as a 
permanent worsening of the underlying 
condition versus a temporary flare-up 
of symptoms).  

A supporting medical rationale is 
requested for each opinion offered.   

2.  Upon completion of the above 
requested development, the RO should then 
readjudicate each of the issues currently 
on appeal.  The Veteran and his 
representative MUST be furnished a 
Statement of the Case that addresses all 
pertinent evidence, laws and regulations 
relevant to his claims in compliance with 
the holding in Manlincon v. West as 
discussed above.  The Veteran and his 
representative should then be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


